
	

114 S106 IS: Ending Legacy Lawsuit Abuse Act
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 106
		IN THE SENATE OF THE UNITED STATES
		
			January 7, 2015
			Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend the Federal Water Pollution Control Act to permit removal to United States district courts
			 of certain civil actions filed in State courts.
	
 1.Short titleThis Act may be cited as the Ending Legacy Lawsuit Abuse Act.2.Removal of civil actions filed in State courtsThe Federal Water Pollution Control Act is amended by inserting after section 505 (33 U.S.C. 1365) the following:505A.Removal of civil actions filed in State courtsAny civil action filed in a State court that involves a claim of environmental contamination that impacts or threatens to impact any waters of the United States subject to the jurisdiction of the Corps of Engineers may be removed by the defendant to the United States district court for the district in which the civil action is pending..
		
